In the United States Court of Federal Claims
                                            No. 21-1548
                                        Filed: July 30, 2021

                                                      )
    DANA WILLIAM WILEY,                               )
                                                      )
                           Plaintiff,                 )
                                                      )
      v.                                              )
                                                      )
    THE UNITED STATES,                                )
                                                      )
                           Defendant.                 )
                                                      )

                                             ORDER

        On July 2, 2021, Dana William Wiley (“Plaintiff”), proceeding pro se, filed the pending
Complaint, ECF No. 1, and Motion for Leave to Proceed in forma pauperis, ECF No. 2. Partly
unintelligible, the Complaint seems to assert that this Court has jurisdiction pursuant to 28
U.S.C. §§ 1331 and 1343, 5 U.S.C. § 552(a)(6)(C)(i), 18 U.S.C. § 3500, and Rule 16(a)(1)(A) of
the Federal Rules of Criminal Procedure, ECF No. 1 at 1-2, 8, and that venue is proper under 28
U.S.C. § 1391, id. at 1. 1 Further, the Complaint appears to allege various wrongs committed
against Plaintiff, primarily that the United States failed to produce information in response to
Plaintiff’s prior Freedom of Information Act (“FOIA”) request or requests. See generally id.
The Complaint also seems to make allegations against the Government, although several of these
claims appear to be directed at the Commonwealth of Pennsylvania rather than the United States,
of harassment, id. ¶ 4, wrongful issuance of a warrant, id. ¶ 5, denial of Plaintiff’s rights to a
habeas hearing, id. ¶¶ 6-7, and a conspiracy between certain Government agents and the
Pennsylvania Department of Corrections to destroy a video interview of Plaintiff, id. at ¶ 8. The
Complaint further appears to allege that state law enforcement authorities wrongly held Plaintiff
in custody and assaulted him. Id. ¶¶ 6-8. Lastly, the Complaint seems to allege that the
“Western District Federal Court” mistakenly dismissed with prejudice Plaintiff’s two “Brand
Trademark Copyright Infragment” [sic] lawsuits, one for $75 million against the World
Wrestling Entertainment company and another for $37 billion against the Sony Music
Entertainment company and other unnamed music companies. Id. at ¶ 9. In sum, Plaintiff
asserts that the Government violated his Fourth, Fifth, Sixth, Seventh, Eight, Fourteenth,
Fifteenth, and Sixteenth Amendment rights under the United States Constitution and his rights
under 18 U.S.C. § 3500 and Federal Rule of Criminal Procedure 16(a)(1)(A). Id. at 6.


1 Some of the Complaint’s assertions appear in numbered paragraphs and others do not. Where
an assertion does not appear in a numbered paragraph, the Court cites the page numbering from
the Court’s ECF Header.
        For relief, the Complaint appears to request a “Criminal / Civil Rights 2254 / 2555
Hearing,” judgment in Plaintiff’s favor for $37 billion and $75 million in punitive damages, and
that the Court: order the Government to “pardon disqualify and vacate” Plaintiff’s criminal
convictions; order the dismissal of Plaintiff’s state criminal charges; order the Government to
hold a hearing concerning Plaintiff’s rights under a “Stand Your Ground” law and firearm-
related rights; grant punitive damages for denial of “unfair process,” failure to conduct a “proper
criminal / civil rights violation,” and for harassment, sexual harassment, and sexual
discrimination; and order the Government to take some unintelligible action related to
information requested in a FOIA request concerning several foreign countries. Id. at 6-7.

I.     Standard of Review for Subject Matter Jurisdiction.

        “Subject matter jurisdiction is a threshold requirement for a court’s power to exercise
jurisdiction over a case[.]” Dow Jones & Co. v. Ablaise Ltd., 606 F.3d 1338, 1348 (Fed. Cir.
2010). Under the Tucker Act, this Court has subject matter jurisdiction to hear “any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.
§ 1491(a)(1). The Tucker Act, however, “does not create a substantive cause of action.” Fisher
v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc). Rather, the Tucker Act
requires: (1) a separate money-mandating statute that supports any claims of monetary damages
against the United States and (2) a plaintiff that alleges it falls “within the class of plaintiffs
entitled to relief.” Antonellis v. United States, 106 Fed. Cl. 112, 114-15 (2012), aff’d, 723 F.3d
1328, 1331 (Fed. Cir. 2013) (noting that Tucker Act jurisdiction is a waiver of sovereign
immunity). To establish Tucker Act jurisdiction in this Court, in other words, a plaintiff “must
demonstrate that the source of substantive law he [or she] relies upon ‘can fairly be interpreted as
mandating compensation by the Federal Government’” for any sustained damage. United States
v. Mitchell, 463 U.S. 206, 216-17 (1983) (quoting United States v. Testan, 424 U.S. 392, 400
(1976)). Such “money-mandating provisions are uncommon . . . .” Maine Cmty. Health Options
v. United States, 140 S. Ct. 1308, 1329 (2019) (citing M. Solomson, COURT OF FEDERAL CLAIMS:
JURISDICTION, PRACTICE, AND PROCEDURE 4-18 (2016)). “Subject-matter jurisdiction may be
challenged at any time by the parties or by the court sua sponte.” Folden v. United States, 379
F.3d 1344, 1354 (Fed. Cir. 2004) (citing Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720
(Fed. Cir.1998)). And “[i]f the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.” RCFC 12(h)(3).

         Generally, a pro se plaintiff’s complaint is held to “less stringent standards . . . .” Estelle
v. Gamble, 429 U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).
But even a pro se plaintiff must strictly meet its jurisdictional burden. See Kelley v. Sec’y, U.S.
Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (“We agree that leniency with respect to
mere formalities should be extended to a pro se party, . . . [h]owever, . . . a court may not
similarly take a liberal view of that jurisdictional requirement and set a different rule for pro se
litigants only.”). “Pro se or not, the plaintiff still has the burden of establishing by a
preponderance of the evidence that this Court has jurisdiction over its claims.” Rothing v. United
States, 132 Fed. Cl. 387, 390 (2017) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994)). “Although a litigant has the right to act as his or her own attorney, it is well

                                                   2
established that the right of self representation is not a license to fail to comply with the
applicable rules of procedural and substantive law.” Walsh v. United States, 3 Cl. Ct. 539, 541
(1983) (citing Faretta v. California, 422 U.S. 806, 834 n.46 (1975)).

II.     Discussion

        Even considering the lenient standards applied to pro se litigants, the Court finds that
Plaintiff has failed to satisfy his burden of establishing this Court’s subject matter jurisdiction
over his Complaint for the following reasons. While the Complaint is not entirely clear, the
claimed bases for jurisdiction and the relief sought are unquestionably outside this Court’s
jurisdiction. Therefore, under Rule 12(h)(3), the Court must dismiss this action.

        A.    The statutes Plaintiff relies upon for jurisdiction or relief fail to provide this
        Court with jurisdiction to hear Plaintiff’s claims.

         Because this Court is not a district court of the United States, the authorities Plaintiff
relies upon to establish jurisdiction all fail. 2 See ECF No. 1 at 1-2, 8. First, Plaintiff asserts that
the Court has jurisdiction under 28 U.S.C. § 1331, which states that “[t]he district courts shall
have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
the United States.” (emphasis added). Similarly, Plaintiff relies upon 28 U.S.C. § 1343 to
establish our jurisdiction, which also states that “[t]he district courts shall have original
jurisdiction of any civil action authorized by law to be commenced by any person . . . .”
(emphasis added). But when Congress vests jurisdiction in the district courts, this Court “lacks
subject matter jurisdiction over” such claims because “[t]he Court of Federal Claims is not a
district court of the United States . . . .” Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir.
2002); see also Embrey v. United States, No. 19-740C, 2020 WL 7312184, at *5 (Fed. Cl. Dec.
11, 2020) (holding Section 1331 “does not apply to our court, however, and so does not provide
the necessary jurisdiction to proceed.”) (citations omitted).

        Second, the same is true with Plaintiff’s assertion of jurisdiction under FOIA, which
provides that “the district court of the United States in the district in which the complainant
resides, or has his principal place of business, or in which the agency records are situated, or in
the District of Columbia, has jurisdiction to enjoin the agency from withholding agency records
and to order the production of any agency records improperly withheld from the complainant.” 5
U.S.C. § 552(a)(4)(B) (emphasis added). Indeed, “Congress has conferred on the district courts,
and not this court, the responsibility for enforcing the FOIA statute.” Frazier v. United States,
No. 16-1287C, 2016 WL 6583715, at *2 (Fed. Cl. Nov. 1, 2016), aff'd, 683 F. App’x 938 (Fed.
Cir. 2017) (quoting Dobyns v. United States, 91 Fed. Cl. 412, 430 (2010)). This Court also “does
not have jurisdiction over claimed violations of the Privacy Act or FOIA because those statutes




2Because this is a Court of national jurisdiction, venue is not at issue. If it were, however, the
Plaintiff’s assertion that venue is proper under 28 U.S.C. § 1391 similarly misconstrues what this
Court is. Section 1391 applies to “the venue of all civil actions brought in district courts of the
United States.” (emphasis added).
                                                   3
do not contain money-mandating provisions.” Frazier, 683 F. App’x at 940 (citing Snowton v.
United States, 216 F. App’x 981, 983 (Fed. Cir. 2007)).

       Third, neither of the criminal provisions Plaintiff asserts for jurisdiction provide this
Court with jurisdiction because “the jurisdiction of the United States Court of Federal Claims
does not include jurisdiction over criminal causes of action.” Harvey v. United States, 149 Fed.
Cl. 751, 766-67 (2020) (collecting cases). Therefore, the Court lacks jurisdiction under 18
U.S.C. § 3500, which addresses the production of information in criminal proceedings.
Similarly, the Federal Rules of Criminal Procedure have no application in this Court because
they apply to “all criminal proceedings in the United States district courts, the United States
courts of appeals, and the Supreme Court of the United States.” Fed. R. Crim. P. 1(a)(1)
(emphasis added).

        Fourth, Plaintiff appears to demand a habeas corpus hearing in this Court under 28
U.S.C. §§ 2254-55. See ECF No. 1 ¶¶ 6-7 (appearing to assert a right to a “2254 ‘ 2255
hearing”). Plaintiff also seeks an order to “require the U.S. Federal Claims Court to schedule a
criminal / civil rights 2254 / 2255 hearing to determine if Plaintiff is entitled to the following
relief damages.” Id. at 6. 3 But this Court “does not have the power to entertain a petition for a
writ of habeas corpus.” Ledford, 297 F.3d at 1381 (“[T]he habeas statute does not list the Court
of Federal Claims among those courts empowered to grant a writ of habeas corpus, and the
[Court] therefore is without power to entertain [plaintiff’s] petition.”).

        Fifth, to the extent Plaintiff alleges any violations of his civil rights, this Court lacks
jurisdiction to hear such claims. E.g., Kelly-Leppert v. United States, No. 21-955C, 2021 WL
2853171, at *4 (Fed. Cl. July 8, 2021) (“In addition, the Court may not consider civil rights
claims, because Congress has committed jurisdiction over claims brought pursuant to the Civil
Rights Act to the United States district courts.”) (citing 28 U.S.C. § 1343(a)(4)).

       B.     This Court lacks jurisdiction over claims against any defendant other than
       the United States.

        While it appears that the gravamen of the Complaint is that the Federal Government has
not provided information Plaintiff sought through FOIA, there are what might be allegations that
state actors wronged Plaintiff. ECF No. 1 ¶¶ 6-9. To the extent Plaintiff seeks to bring a cause
of action against the Commonwealth of Pennsylvania or any of its employees, this Court has no
jurisdiction over such claims. It is well-settled that “if the relief sought is against others than the
United States the suit as to them must be ignored as beyond the jurisdiction of the court.” United
States v. Sherwood, 312 U.S. 584, 588, (1941) (citations omitted).

       C.      This Court lacks jurisdiction to review the decisions of other courts.

        Several of Plaintiff’s claims would require this Court to review the decisions of other
courts, which we cannot do. For example, the Plaintiff seeks to have the Court: “Require the


3 Much of the Complaint is typed in all capital letters. The Court’s quotations of the Complaint
remove the extraneous capitalization of text.
                                                  4
Defendants to pardon 4 disqualify and vacate Plaintiff , [sic] Dana Wiley felony convictions /
illegal 8 to 26 year sentence for aggravated assault / robbery criminal case # 1144 and 1139 /
1994,” ECF No. 1 at Prayer ¶ 1(A); and “Require the Defendants to amend pardon court order to
the Commonwealth of Pennsylvania to drop and dismissed [sic] criminal charge # 827 / 2020,”
id. at Prayer ¶ 1(B). But this Court has no authority to review Federal district courts’ decisions
or judgments. E.g., Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (“[T]he Court of
Federal Claims does not have jurisdiction to review the decisions of district courts . . . relating to
proceedings before those courts.”). The same is true concerning state court rulings. E.g.,
Robinson v. United States, 135 Fed. Cl. 556, 560 (2017) (“[T]o the extent that the complaint . . .
could be read to include a request that this court invalidate or otherwise reverse [a] state court
decision . . . the court is powerless to review the decisions of state courts.”) (citation omitted).

        While not as explicit, it also appears that Plaintiff’s claim for $37,075,000,000 is based
on the United States District Court for the Western District of Pennsylvania’s dismissal of
Plaintiff’s copyright infringement claims against World Wrestling Entertainment and Sony
Music Entertainment. See ECF No. 1 ¶ 9 (alleging that “the Western District Federal Court
prejudice dismissed the brand trade mark copyright infringement lawsuit against World
Wrestling Entertainment for the sum[] $75 million[,] followby [sic] one against Sony Music[]
Entertainment et al independent record labels for $37 billion dollars.”). This allegation appears
to be attacking the Western District of Pennsylvania’s opinion in Wiley v. McMahon, No. 2:18-
cv-1207, 2019 WL 5395172 (W.D. Pa. Oct. 22, 2019) (adopting magistrate judge’s report and
recommendation and dismissing the complaint with prejudice). Therefore, this Court may not
disturb the district court’s decision.

        And to the extent Plaintiff wants this Court to hold a hearing to determine whether he
should have his “right to possess, control, manufacture[,] and purchase firearm[s]” reinstated,
this Court lacks jurisdiction over such a claim. ECF No. 1 Prayer ¶ 1(C). While the Complaint
does not explain why these rights were lost, it appears clear from the record that Plaintiff lost
these rights due to his felony conviction(s). But this Court cannot undo the conviction(s) that
appear to have cost Plaintiff his rights. And because such relief is clearly not monetary damages
against the United States, this Court lacks jurisdiction in any event. See 28 U.S.C. § 1491(a)(1)
(granting this Court jurisdiction over cases against the United States “for liquidated or
unliquidated damages in cases not sounding in tort.”).

       D.     None of the cited Constitutional provisions provides this Court with
       jurisdiction to hear Plaintiff’s claims.

       To the extent Plaintiff bases his allegations and requested relief on violations of his
Fourth, Fifth, Sixth, Seventh, Eighth, Fourteenth, Fifteenth, and Sixteenth Amendment rights,
ECF No. 1 at 6, it is well established that the Court lacks jurisdiction over such causes of action

4 In addition to this Court’s inability to review the Plaintiff’s criminal convictions, the Court
notes that the pardon power is vested exclusively in the Executive branch, not the Judiciary.
U.S. Const. Art II, sec. 2 cl. 1 (providing that the President “shall have Power to grant Reprieves
and Pardons for Offences against the United States.”). And that federal power does not extend to
state convictions. Id.
                                                  5
because, “except for the taking clause of the [F]ifth [A]mendment, the other [A]mendments do
not require the United States to pay money for their alleged violation” and thus are not money-
mandating sources of law. Elkins v. United States, 229 Ct. Cl. 607, 608 (1981) (per curiam); see
also, e.g., Taylor v. United States, 844 F. App’x 369, 371 (Fed. Cir. 2021) (“Because ‘the Fourth
Amendment does not mandate the payment of money for its violation,’ the [Court of Federal
Claims] does not have jurisdiction over Fourth Amendment claims.”) (quoting Brown v. United
States, 105 F.3d 621, 623 (Fed. Cir. 1997)); Smith v. United States, 709 F.3d 1114, 1116 (Fed.
Cir. 2013) (“The law is well settled that the Due Process clauses of both the Fifth and Fourteenth
Amendments do not mandate the payment of money and thus do not provide a cause of action
under the Tucker Act.”) (citing LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995));
Drake v. United States, 792 F. App’x 916, 920 (Fed. Cir. 2019) (“The Court of Federal Claims,
however, does not have jurisdiction to render judgment on claims against the United States based
on the Sixth Amendment because it is not money mandating.”) (citing Maxberry v. United
States, 722 F. App'x 997, 1001 (Fed. Cir. 2018)); Drake, 792 F. App’x at 920 n. 6 (“[T]he
Seventh Amendment is not money-mandating and[] . . . does not confer jurisdiction on the Court
of Federal Claims.”) (citing Sherwood, 312 U.S. at 587); Trafny v. United States, 503 F.3d 1339,
1340 (Fed. Cir. 2007) (per curiam) (“The Court of Federal Claims does not have jurisdiction
over claims arising under the Eighth Amendment, as the Eighth Amendment ‘is not a money-
mandating provision.’”) (quoting Edelmann v. United States, 76 Fed. Cl. 376, 383 (2007));
LeBlanc, 50 F.3d at 1028 (holding that the Fourteenth Amendment’s Due Process and Equal
Protection clauses do not confer jurisdiction to this Court “because they do not mandate payment
of money by the government.”) (citing Carruth v. United States, 627 F.2d 1068, 1081 (1980));
Maxberry v. United States, 722 F. App'x 997, 1000 (Fed. Cir. 2018) (“The [Court of Federal
Claims] lacks jurisdiction over claims based on the Fourth, Sixth, Eighth, . . . and Fifteenth
Amendments, . . . because they are not money-mandating.”) (citing Hernandez v. United States,
93 Fed. Cl. 193, 198 (2010)); Russell v. United States, 78 Fed. Cl. 281, 288 (2007) (“Plaintiff's
invocation of the Sixteenth Amendment is similarly unavailing. The court does not perceive
how the amendment authorizing the government to collect taxes could possibly constitute a
source mandating the payment of money to plaintiff.”). Thus, these Constitutional Amendments
do not provide the Court with jurisdiction over Plaintiff ’s Complaint.

       E.      This Court lacks jurisdiction to hear Plaintiff’s tort claims.

       The Complaint also appears to demand damages for “harassment,” “sexual harassment,”
and “sexual discrimination.” See ECF No. 1 Prayer ¶ 1(F). But this Court lacks jurisdiction over
such claims. Whatever evidence of harassment Plaintiff may have (none of which appears in the
Complaint), these claims sound in tort and must be dismissed for lack of jurisdiction. 28 U.S.C.
§1491(a)(1); Harvey v. United States, 845 F. App’x 923, 926 (Fed. Cir. 2021) (“The Tucker Act
specifically excludes claims “sounding in tort” from the jurisdiction of the [Court of Federal
Claims].”).

       Finally, much of Plaintiff’s Complaint seeks punitive damages. But it is well-settled that
this Court “has no jurisdiction to award punitive damages.” Hawkins v. United States, No. 15-
360C, 2015 WL 6689860, at *1 (Fed. Cl. Oct. 30, 2015) (citing Environmental Safety
Consultants, Inc. v. United States, 95 Fed. Cl. 77, 98 (2010)); see also Trevino v. United States,
557 F. App’x 995, 998 (Fed. Cir. 2014) (holding that this Court “does not have jurisdiction over .

                                                6
. . claims for . . . punitive damages.”); Francis v. United States, No. 19-770, 2019 WL 4784824,
at *3 (Fed. Cl. Oct. 1, 2019) (“It is well established that punitive damages are not recoverable
under the Tucker Act . . . . As a result, plaintiffs’ claim for punitive damages must be
dismissed.”) (internal citations omitted).

III.   Conclusion

        For these reasons, Plaintiff’s Motion for Leave to Proceed in forma pauperis, ECF No. 2,
is GRANTED. Because this Court unequivocally lacks subject matter jurisdiction over any of
Plaintiff’s claims, the Complaint, ECF No. 1, is hereby DISMISSED. The Clerk is directed to
enter judgment accordingly.

IT IS SO ORDERED.

                                                           s/ Edward H. Meyers
                                                           Edward H. Meyers
                                                           Judge




                                               7